                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


CLAYTON EDWARD TURNER,                     )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )      Case No. CIV-19-663-BMJ
                                           )
ANDREW M. SAUL, Commissioner               )
of Social Security,                        )
                                           )
       Defendant.                          )

                                        ORDER

       This matter is before the Court pursuant to the Report and Recommendation of

United States Magistrate Bernard M. Jones entered October 7, 2019 [Doc. No. 6]. Judge

Jones recommended that the Court deny Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis and Plaintiff’s Amended Motion for Leave to Proceed In Forma Pauperis [Doc

Nos. 2 and 5] and recommended that if Plaintiff did not pay the $400.00 filing fee in full

that this action be dismissed without prejudice. A review of the Court’s Docket indicates

that Plaintiff paid the full $400.00 filing fee on October 10, 2019.

       Therefore, the Court adopts the Report and Recommendation [Doc. No. 6].

       IT IS SO ORDERED this 10th day of October, 2019.
